DETAILED ACTION
The Amendment after Final filed August 30, 2021 has been entered. Claims 1-16 are pending. Claim 3 has been cancelled. Claims 1 and 16 are independent.

Allowable Subject Matter

Claims 1-2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicants claim embedded memory (e.g., eDRAM) employing self-aligned top-gated thin film transistors.
Regarding independent claims 1 and 16, Applicant’s argument is persuasive and are allowable due to the distinctions between the Applicant’s arguments and the prior art as set forth in Application Arguments/Remarks filed 08/30/2021.
Claims 2 and 4-15 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-16 and new .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825